Order entered July 18, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00012-CV

                                 MELVIN WEST, Appellant

                                              V.

            SOUTHERN COUNTY MUTUAL INSURANCE COMPANY, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-00176-E

                                          ORDER
       Before the Court is appellant’s July 10, 2013 motion for an extension of time to file a

reply brief. Appellant requested an extension until July 12, 2013. As of today’s date, appellant

has not tendered his reply brief. Accordingly, we DENY appellant’s motion as moot.

       On the Court’s own motion, we extend the time for appellant to file a reply brief to July

24, 2013.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE